     Case 8:19-cv-01998-MWF-KS Document 179-2 Filed 07/31/20 Page 1 of 35 Page ID
                                      #:5384


 1

 2

 3

 4

 5

 6

 7

 8

 9

10                          UNITED STATES DISTRICT COURT
11                         CENTRAL DISTRICT OF CALIFORNIA
12    Bureau of Consumer Financial                CASE NO. 8:19-cv-01998 MWF (KS)
13
      Protection, et al.,
                                                   [PROPOSED] STIPULATED FINAL
14
                                                   JUDGMENT AND ORDER AS TO
             Plaintiffs,
                                                   DEFENDANT TUONG NGUYEN AND
15                                                 RELIEF DEFENDANT TN
            v.
16                                                 ACCOUNTING INC.

17    Consumer Advocacy Center Inc., d/b/a
      Premier Student Loan Center, et al.,
18
                                                  Court: Hon. Michael W. Fitzgerald
19          Defendants.
                                                  Courtroom 5A
20

21

22   STIPULATED FINAL JUDGMENT AND ORDER AS TO DEFENDANT
     TUONG NGUYEN AND RELIEF DEFENDANT TN ACCOUNTING INC.
23

24         Plaintiffs the Bureau of Consumer Financial Protection (Bureau), the State
25   of Minnesota, the State of North Carolina, and the People of the State of California
26   (collectively, Plaintiffs) commenced this civil action on October 21, 2019, and
27
                                           1
28                 [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-2 Filed 07/31/20 Page 2 of 35 Page ID
                                      #:5385


 1   filed an amended complaint on February 24, 2020 (Amended Complaint), to obtain
 2   permanent injunctive relief, damages, rescission or reformation of contracts,
 3   refunds of moneys paid, restitution, disgorgement or compensation for unjust
 4   enrichment, civil money penalties, and other monetary and equitable relief from:
 5   (1) Defendants Consumer Advocacy Center Inc. d/b/a Premier Student Loan
 6   Center; True Count Staffing Inc. d/b/a SL Account Management; Prime Consulting
 7   LLC d/b/a Financial Preparation Services; TAS 2019 LLC d/b/a Trusted Account
 8   Services; Horizon Consultants LLC; First Priority LLC d/b/a Priority Account
 9   Management; Albert Kim; Kaine Wen; and Tuong Nguyen; and (2) Relief
10   Defendants Infinite Management Corp., f/k/a Infinite Management Solutions Inc.;
11   Hold The Door, Corp.; TN Accounting Inc.; Mice and Men LLC; Sarah Kim; 1st
12   Generation Holdings, LLC; and Anan Enterprise, Inc.
13         The Amended Complaint alleges violations of sections 1031(a) and 1036(a)
14   of the Consumer Financial Protection Act of 2010 (CFPA), 12 U.S.C. §§ 5531(a),
15   5536(a); the Telemarketing and Consumer Fraud and Abuse Prevention Act,
16   15 U.S.C. § 6102(c)(2) (Telemarketing Act), based on alleged violations of the
17   Telemarketing Sales Rule (TSR), 16 C.F.R. pt. 310; the Minnesota Prevention of
18   Consumer Fraud Act (MNCFA), Minn. Stat. §§ 325F.68-.694; the Minnesota
19   Uniform Deceptive Trade Practices Act (MNDTPA), Minn. Stat. §§ 325D.43-.48;
20   the North Carolina Debt Adjusting Act (NCDAA), N.C. Gen. Stat. § 14-423 et
21   seq.; the North Carolina Telephonic Seller Registration Act (NCTSRA), N.C. Gen.
22   Stat. § 66-260 et seq.; the North Carolina Unfair and Deceptive Practices Act
23   (NCUDPA), N.C. Gen. Stat. § 75-1.1; and the California Business and Professions
24   Code 17200 et seq. (the Unfair Competition Law or UCL) in connection with the
25   above-named defendants’ marketing and sale of debt-relief services.
26         The (1) Plaintiffs, (2) Defendant Tuong Nguyen (Settling Defendant), and
27
                                           2
28                 [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-2 Filed 07/31/20 Page 3 of 35 Page ID
                                      #:5386


 1   (3) Relief Defendant TN Accounting Inc. (Settling Relief Defendant) agree to
 2   entry of this Stipulated Final Judgment and Order (Order), without adjudication of
 3   any issue of fact or law, to settle and resolve all matters in dispute between them
 4   arising from the conduct alleged in the Amended Complaint.
 5   THEREFORE, IT IS ORDERED:
 6                                          FINDINGS
 7           1.     This Court has jurisdiction over the parties and the subject matter of
 8   this action.
 9           2.     Settling Defendant and Settling Relief Defendant neither admit nor
10   deny the allegations in the Amended Complaint, except as specifically stated
11   herein. For purposes of this Order, Settling Defendant and Settling Relief
12   Defendant admit the facts necessary to establish the Court’s jurisdiction over them
13   and the subject matter of this action.
14           3.     Settling Defendant and Settling Relief Defendant waive all rights to
15   seek judicial review or otherwise challenge or contest the validity of this Order and
16   any claim they may have under the Equal Access to Justice Act, 28 U.S.C § 2412,
17   concerning the prosecution of this action to the date of this Order. Each Party
18   agrees to bear its own costs and expenses, including, without limitation, attorneys’
19   fees.
20           4.     Entry of this Order is in the public interest.
21                                        DEFINITIONS
22   The following definitions apply to this Order:
23           5.     “Affected Consumers” includes any consumer who paid Defendants
24   or their officers, agents, servants, employees, or attorneys for any Debt-Relief
25   Service from November 2, 2015, to October 23, 2019.
26

27
                                             3
28                   [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-2 Filed 07/31/20 Page 4 of 35 Page ID
                                      #:5387


 1         6.     “Assets” means any legal or equitable interest in, right to, or claim to
 2   any real, personal, or intellectual property owned or controlled by, or held, in
 3   whole or in part for the benefit of, or subject to access by any Defendant, wherever
 4   located, whether in the United States or abroad. This includes, but is not limited to,
 5   chattel, goods, instruments, equipment, fixtures, general intangibles, effects,
 6   leaseholds, contracts, mail or other deliverables, shares of stock, commodities,
 7   futures, inventory, checks, notes, accounts, credits, receivables (as those terms are
 8   defined in the Uniform Commercial Code), funds, cash, and trusts, including but
 9   not limited to any trust held for the benefit of Settling Defendant’s minor children,
10   or any of Settling Defendant’s spouses.
11         7.     “Assist[ing] Others” includes, but is not limited to:
12                a.    consulting in any form whatsoever;
13                b.    providing paralegal or administrative support services;
14                c.    performing customer service functions, including but not
15                limited to, receiving or responding to consumer complaints;
16                d.    formulating or providing, or arranging for the formulation or
17                provision of, any advertising or marketing material, including but not
18                limited to, any telephone sales script, direct mail solicitation, or the
19                text of any Internet website, email, or other electronic communication
20                or advertisement;
21                e.    formulating or providing, or arranging for the formulation or
22                provision of, any marketing support material or service, including but
23                not limited to, web or Internet Protocol addresses or domain name
24                registration for any Internet websites, affiliate marketing services, or
25                media placement services;
26

27
                                           4
28                 [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-2 Filed 07/31/20 Page 5 of 35 Page ID
                                      #:5388


 1                 f.    providing names of, or assisting in the generation of, potential
 2                 customers;
 3                 g.    performing marketing, billing, or payment services of any kind;
 4                 and
 5                 h.    acting or serving as an owner, officer, director, manager, or
 6                 principal of any entity.
 7         8.      “Bankruptcy Proceeding” means In re Consumer Advocacy Center
 8   Inc., Case No. 19-10655, currently pending in the United States Bankruptcy Court,
 9   Southern District of Florida, Fort Lauderdale Division.
10         9.      “Bureau” means the Bureau of Consumer Financial Protection.
11         10.     “Consumer Financial Product or Service” is synonymous in meaning
12   and equal in scope to the definition of the term in the CFPA, 12 U.S.C. § 5481(5),
13   and, subject to applicable restrictions contained in the CFPA, includes but is not
14   limited to:
15                 a.    providing financial advisory services to consumers on
16                 individual consumer financial matters or relating to proprietary
17                 financial products or services, including providing credit counseling
18                 to any consumer or providing services to assist a consumer with debt
19                 management or debt settlement, modifying the terms of any extension
20                 of credit, or avoiding foreclosure; and
21                 b.    engaging in deposit-taking activities, transmitting or
22                 exchanging funds, or otherwise acting as a custodian of funds or any
23                 financial instrument for use by or on behalf of a consumer.
24         11.     “Defendants” means Corporate Defendants and Individual
25   Defendants, individually, collectively, or in any combination, and each of them by
26   whatever names each might be known;
27
                                            5
28                  [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-2 Filed 07/31/20 Page 6 of 35 Page ID
                                      #:5389


 1               a.    “Corporate Defendants” means Consumer Advocacy Center
 2               Inc., True Count Staffing Inc., Prime Consulting LLC, TAS 2019
 3               LLC, Horizon Consultants LLC, and First Priority LLC, collectively,
 4               or in any combination, and their successors and assigns, and each of
 5               them by any other names by which they might be known, including
 6               South Coast Financial Center, Direct Account Services, Financial
 7               Loan Advisors, Account Preparation Services, Administrative
 8               Financial, Tangible Savings Solutions, Coastal Shores Financial
 9               Group, First Choice Financial Centre (a/k/a First Choice Financial
10               Center), Administrative Account Services, Primary Account
11               Solutions, Prime Document Services, Financial Accounting Center,
12               Doc Management Solutions, First Priority LLC, ALW Loans
13               Administrative Accounting Center, Best Choice Financial Center,
14               First Document Services, Global Direct Accounting Solutions,
15               Keystone Document Center, Pacific Palm Financial Group, Pacific
16               Shores Advisory, Sequoia Account Management, Signature Loan
17               Solutions, Yellowstone Account Services, ClearStudentLoanDebt,
18               Clear Student Loan Debt, Trusted Account Services, Premier Student
19               Loan Center, and Priority Account Management;
20               b.    “Individual Defendants” means Albert Kim, a/k/a Albert King;
21               Kaine Wen, a/k/a Wenting Kaine Dai, Wen-Ting Dai, Wen Ting Dai,
22               Kaine Dai, and Kaine Wen Dai; and Tuong Nguyen, a/k/a Tom
23               Nelson, collectively, or in any combination, and each of them by any
24               other names by which they might be known;
25               c.    “Receivership Defendants” means True Count Staffing Inc.,
26               Prime Consulting LLC, TAS 2019 LLC, Horizon Consultants LLC,
27
                                          6
28                [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-2 Filed 07/31/20 Page 7 of 35 Page ID
                                      #:5390


 1                  and First Priority LLC, collectively, or in any combination, and their
 2                  successors and assigns;
 3                  d.    “Relief Defendants” means:
 4                        i.     Infinite Management Corp., f/k/a Infinite Management
 5                       Solutions Inc.; Hold The Door, Corp.; TN Accounting Inc.;
 6                       Mice and Men LLC; 1st Generation Holdings, LLC; and Anan
 7                       Enterprise, Inc., collectively, or in any combination, and their
 8                       successors and assigns, and each of them by any other names by
 9                       which they might be known; and
10                       ii.     Sarah Kim, and any other names by which she might be
11                       known.
12                  e.    “Settling Defendant” means Tuong Nguyen, and any other
13                  names by which he might be known;
14                  f.    “Settling Relief Defendant” means TN Accounting Inc., and its
15                  successors and assigns, and each of them by any other names by
16                  which they might be known.
17            12.   “Debt-Relief Service” means any program or service represented,
18   directly or by implication, to renegotiate, settle, or in any way alter the terms of
19   payment or other terms of the debt between a consumer and one or more unsecured
20   creditors or debt collectors, including but not limited to, a reduction in the balance,
21   interest rate, or fees owed by a consumer to an unsecured creditor or debt collector.
22            13.   “Effective Date” means the date on which this Order is entered by the
23   Court.
24            14.   “Enforcement Director” means the Assistant Director of the Office of
25   Enforcement for the Bureau of Consumer Financial Protection, or his or her
26   delegate.
27
                                             7
28                   [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-2 Filed 07/31/20 Page 8 of 35 Page ID
                                      #:5391


 1         15.    “Person” means an individual, partnership, company, corporation,
 2   association (incorporated or unincorporated), trust, estate, cooperative
 3   organization, or other entity;
 4         16.    “Plaintiffs” means the Bureau of Consumer Financial Protection, the
 5   State of Minnesota, the State of North Carolina, and the People of the State of
 6   California, collectively, or in any combination.
 7         17.    “Receiver” means Thomas W. McNamara.
 8         18.    “Related Consumer Action” means a private action by or on behalf of
 9   one or more consumers or an enforcement action by another governmental agency
10   brought against Settling Defendant or Settling Relief Defendant based on
11   substantially the same facts as described in the Amended Complaint.
12         19.    “States” means the State of Minnesota, the State of North Carolina,
13   and the People of the State of California.
14         20.    “Service Provider” means any person that provides a material service
15   to a covered person, in connection with the offering or provision by such covered
16   person of a Consumer Financial Product or Service, including a person that—(i)
17   participates in designing, operating, or maintaining the Consumer Financial
18   Product or Service; or (ii) processes transactions relating to the Consumer
19   Financial Product or Service (other than unknowingly or incidentally transmitting
20   or processing financial data in a manner that such data is undifferentiated from
21   other types of data of the same form as the person transmits or processes). “Service
22   provider” does not include a person solely by virtue of such person offering or
23   providing to a covered person—(i) a support service of a type provided to
24   businesses generally or a similar ministerial service; or (ii) time or space for an
25   advertisement for a Consumer Financial Product or Service through print,
26   newspaper, or electronic media.
27
                                           8
28                 [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-2 Filed 07/31/20 Page 9 of 35 Page ID
                                      #:5392


 1                                   CONDUCT RELIEF
 2                                              I
 3       Permanent Ban on Telemarketing and Offering or Selling Debt-Relief
 4                                          Services
 5   It is ORDERED that:
 6         21.    Settling Defendant, whether acting directly or indirectly, is
 7   permanently restrained from:
 8                a.      participating in telemarketing or Assisting Others engaged in
 9                telemarketing any Consumer Financial Product or Service;
10                b.      participating in or Assisting Others in advertising, marketing,
11                promoting, offering for sale, selling, or providing any Debt-Relief
12                Service;
13                c.      receiving any remuneration or other consideration from,
14                holding any ownership interest in, providing services to, or working in
15                any capacity for any Person engaged in or assisting in advertising,
16                marketing, promoting, offering for sale, selling, or providing any
17                Debt-Relief Service.
18   Nothing in this Order shall be read as an exception to this Paragraph.
19                                              II
20                     Prohibited Misrepresentations and Other Conduct
21   It is FURTHER ORDERED that:
22         22.    Settling Defendant and his officers, agents, servants, employees, and
23   attorneys, and all other Persons in active concert or participation with them, who
24   have actual notice of this Order, whether acting directly or indirectly, in connection
25   with the advertising, marketing, promotion, offering for sale, sale, or performance
26

27
                                           9
28                 [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-2 Filed 07/31/20 Page 10 of 35 Page ID
                                       #:5393


 1    of any Consumer Financial Product or Service, may not misrepresent, or Assist
 2    Others in misrepresenting, expressly or impliedly:
 3                 a.    the benefits that a consumer will receive from the product or
 4                 service, including but not limited to, the amount of savings a
 5                 consumer will receive from purchasing, using, or enrolling in the
 6                 Consumer Financial Product or Service;
 7                 b.    the time required to achieve benefits from the Consumer
 8                 Financial Product or Service;
 9                 c.    any aspect of the nature or terms of a refund, cancellation,
10                 exchange, or repurchase policy of the Consumer Financial Product or
11                 Service, including but not limited to, the likelihood of a consumer
12                 obtaining a full or partial refund or the circumstances in which a full
13                 or partial refund will be granted to the consumer; and
14                 d.    the total costs or any other material term, fact, restriction,
15                 limitation, or condition of the Consumer Financial Product or Service.
16                                             III
17                                State Injunctive Provisions
18    It is FURTHER ORDERED that:
19          23.    Settling Defendant and his officers, agents, servants, employees, and
20    attorneys, and all other Persons in active concert or participation with them who
21    receive actual notice of this Order, shall be permanently restrained and enjoined
22    from violating:
23                 a.    the Minnesota Uniform Deceptive Trade Practices Act, Minn.
24                 Stat. § 325D.44;
25                 b.    the Minnesota Consumer Fraud Act, Minn. Stat. § 325F.69; and
26                 c.    the Minnesota Debt Settlement Services Act, Minn. Stat. §
27
                                           10
28                  [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-2 Filed 07/31/20 Page 11 of 35 Page ID
                                       #:5394


 1                 332B.
 2          24.    Settling Defendant and his officers, agents, servants, employees and
 3    attorneys, and those Persons in active concert or participation with any of them
 4    who receive actual notice of this Order, shall be permanently restrained and
 5    enjoined from violating:
 6                 a.      the North Carolina Debt Adjusting Act, N.C. Gen. Stat. § 14-
 7                 423, et seq.;
 8                 b.      the North Carolina Unfair and Deceptive Practices Act, N.C.
 9                 Gen. Stat. § 75-1.1; and
10                 c.      the North Carolina Telephonic Seller Registration Act, N.C.
11                 Gen. Stat. § 66-260, et seq.
12          25.    Under the Court’s inherent equitable powers and as authorized by
13    California Business and Professions Code section 17203, this Court is empowered
14    to “make such orders or judgments . . . as may be necessary to prevent the use or
15    employment by any person of any practice which constitutes unfair
16    competition . . .” Cal. Bus & Prof Code § 17203. Accordingly, Settling Defendant
17    and his officers, agents, servants, employees, and attorneys, and all other persons
18    in active concert or participation with them, whether acting directly or indirectly,
19    are permanently restrained from any of the following:
20                 a.      violating California Business and Professions Code section
21                 17200, et seq., through unlawful, fraudulent and/or unfair acts or
22                 practices including but not limited to:
23                       i.        Violating California Financial Code section 12000, et
24                       seq., the California Check Sellers, Bill Payers and Proraters
25                       Law, by acting as a check seller, bill payer, or prorater within
26                       the State of California without first obtaining a license from the
27
                                           11
28                  [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-2 Filed 07/31/20 Page 12 of 35 Page ID
                                       #:5395


 1                       California Commissioner of Business Oversight;
 2                       ii.    Violating California Financial Code section 28100, et
 3                       seq., the California Student Loan Servicing Act, by engaging in
 4                       the business of servicing student loans in California without first
 5                       obtaining a license as required under the Act.
 6                                              IV
 7                                     Customer Information
 8    It is FURTHER ORDERED that:
 9           26.   Settling Defendant and his officers, agents, servants, employees, and
10    attorneys, and all other Persons in active concert or participation with any of them,
11    who receive actual notice of this Order, whether acting directly or indirectly, may
12    not:
13                  a.    disclose, use, or benefit from customer information, including
14                  the name, address, telephone number, email address, social security
15                  number, other identifying information, or any data that enables access
16                  to a customer’s account (including a credit card, bank account, or
17                  other financial account), that Defendants obtained before the
18                  Effective Date in connection with the offering or providing of Debt-
19                  Relief Services;
20                  b.    attempt to collect, sell, assign, or otherwise transfer any right to
21                  collect payment from any consumer who purchased or agreed to
22                  purchase a Debt-Relief Service from any Defendant.
23           27.   However, customer information may be disclosed if requested by a
24    government agency or required by law, regulation, or court order.
25

26

27
                                           12
28                  [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-2 Filed 07/31/20 Page 13 of 35 Page ID
                                       #:5396


 1                               MONETARY PROVISIONS
 2                                              V
 3                                    Order to Pay Redress
 4    It is FURTHER ORDERED that:
 5          28.    A judgment for monetary relief is entered in favor of Plaintiffs and
 6    against Settling Defendant and Settling Relief Defendant as set forth below.
 7    Settling Defendant Tuong Nguyen is liable, jointly and severally, in the amount of
 8    $95,057,757, for the purpose of providing redress to Affected Consumers. Of this
 9    judgment for monetary relief:
10                 a.     Settling Relief Defendant TN Accounting Inc. shall be jointly
11                 and severally liable for the amount of $444,563, such amount also
12                 being for the purpose of providing redress to Affected Consumers.
13          29.    However, full payment of Settling Defendant’s and Settling Relief
14    Defendant’s portion of this judgment set forth in Paragraph 28 will be suspended,
15    based on Settling Defendant’s and Settling Relief Defendant’s inability to pay,
16    upon Settling Defendant’s and Settling Relief Defendant’s satisfaction of the
17    obligations in Paragraphs 30-33 of this Section, Section VI, Paragraphs 42 and 44-
18    45 of Section VII, Paragraph 51 of Section IX, and subject to Section VIII of this
19    Order.
20          30.    Except as necessary to effectuate the transfers required by Paragraph
21    85, Settling Defendant and Settling Relief Defendant hereby grant to the Bureau all
22    rights and claims they have to all Assets subject to the asset freeze imposed by the
23    Preliminary Injunction entered on November 15, 2019 (ECF 103), and all Assets
24    identified in Attachment A and Attachment B, except as set forth in Attachment B.
25    Within 10 business days from receipt of a copy of this Order by any means,
26    including but not limited to via facsimile or email, the financial institutions
27
                                           13
28                  [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-2 Filed 07/31/20 Page 14 of 35 Page ID
                                       #:5397


 1    identified in Attachment A shall transfer to the Bureau or its designated agent all
 2    funds held in the accounts listed in Attachment A by wire transfer to the Bureau or
 3    the Bureau’s agent according to the Bureau’s wiring instructions.
 4          31.    To the extent they have not already done so, Settling Defendant and
 5    Settling Relief Defendant are ordered to transfer and relinquish to the Receiver, or
 6    to its designated agent, possession, custody, and control of the following Assets
 7    within 7 days of entry of this Order, unless otherwise stated:
 8                 a.     dominion and all legal and equitable right, title, and interest in,
 9                 as well as any accounts receivable from, the following entity: Settling
10                 Relief Defendant, including its successors, assigns, affiliates, or
11                 subsidiaries, and each of them by whatever names each might be
12                 known;
13                 b.     all Assets listed on Attachment B.
14          32.    Settling Defendant and Settling Relief Defendant shall cooperate fully
15    with the Receiver and shall execute any instrument or document presented by the
16    Receiver, and take any other actions the Receiver deems necessary or appropriate
17    to effect the transfers required by Paragraph 31. All property set forth in Paragraph
18    31 shall constitute Assets of the receivership estate.
19          33.    Except as necessary to effectuate the transfers required by Paragraph
20    85, Settling Defendant and Settling Relief Defendant hereby grant to the Bureau all
21    rights and claims they have to any Assets not subject to Paragraph 30 that are
22    currently in the possession, custody, or control of the Receiver, including but not
23    limited to any such Assets identified in Paragraph 31, and shall forfeit any rights
24    and claims to the funds in the receivership estate, including but not limited to: all
25    funds held, obtained, or to be obtained by the Receiver since the inception of the
26    receivership whether through this Order or otherwise.
27
                                           14
28                  [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-2 Filed 07/31/20 Page 15 of 35 Page ID
                                       #:5398


 1          34.    The suspension of the monetary judgment in Paragraph 29 shall not
 2    affect the Receiver’s ability to pursue recovery of funds from any third parties,
 3    including family members of Settling Defendant and Settling Relief Defendant, to
 4    satisfy all or a portion of the full monetary judgment entered in Paragraph 28.
 5    Settling Defendant and Settling Relief Defendant shall remain jointly and severally
 6    liable for full payment of this judgment to the extent that funds to satisfy all or a
 7    portion of this judgment are able to be recovered from third parties by the Receiver
 8    acting on behalf of the Receivership Defendants.
 9          35.    With regard to any redress that Settling Defendant and Settling Relief
10    Defendant pay under this Section, if Settling Defendant or Settling Relief
11    Defendant receive, directly or indirectly, any reimbursement or indemnification
12    from any source, including but not limited to payment made under any insurance
13    policy, or if Settling Defendant or Settling Relief Defendant secure a tax deduction
14    or tax credit with regard to any federal, state, or local tax, Settling Defendant or
15    Settling Relief Defendant must: (a) immediately notify the Enforcement Director
16    and States in writing, and (b) within 10 days of receiving the funds or monetary
17    benefit, Settling Defendant or Settling Relief Defendant must transfer the full
18    amount of such funds or monetary benefit (Additional Payment) to the Bureau or
19    to the Bureau’s agent according to the Bureau’s wiring instructions. After the
20    Bureau receives the Additional Payment, the amount of the suspended judgment
21    referenced in Paragraph 29 will be reduced by the amount of the Additional
22    Payment and the Additional Payment will be applied toward satisfaction of the
23    monetary judgment entered in Paragraph 28.
24          36.    Any funds received by the Bureau in satisfaction of this judgment will
25    be deposited into a fund or funds administered by the Bureau or to the Bureau’s
26    agent according to applicable statutes and regulations to be used for redress for
27
                                           15
28                  [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-2 Filed 07/31/20 Page 16 of 35 Page ID
                                       #:5399


 1    Affected Consumers, including but not limited to refund of moneys, restitution,
 2    damages or other monetary relief, and for any attendant expenses for the
 3    administration of any such redress.
 4          37.     If the Bureau determines, in its sole discretion, that providing redress
 5    to consumers is wholly or partially impracticable or if funds remain after the
 6    administration of redress is completed, the Bureau will deposit any remaining
 7    funds in the U.S. Treasury as disgorgement. Settling Defendant and Settling Relief
 8    Defendant will have no right to challenge the Bureau’s choice of remedies under
 9    this Section, and will have no right to contest the manner of distribution chosen by
10    the Bureau.
11          38.     Payment of redress to any Affected Consumer under this Order may
12    not be conditioned on that Affected Consumer waiving any right.
13                                              VI
14                     Order to Pay Civil Money Penalty to the Bureau
15    It is FURTHER ORDERED that:
16          39.     Under section 1055(c) of the CFPA, 12 U.S.C. § 5565(c), by reason of
17    the violations of law alleged in the Amended Complaint and taking into account
18    the factors in 12 U.S.C. § 5565(c)(3), Settling Defendant must pay a civil money
19    penalty of $1 to the Bureau. This nominal civil penalty is based on Settling
20    Defendant’s limited ability to pay as attested to in all financial statements and
21    supporting documents listed in Section VIII.
22          40.     Within 10 days of the Effective Date, Settling Defendant must pay the
23    civil money penalty by wire transfer to the Bureau or to the Bureau’s agent in
24    compliance with the Bureau’s wiring instructions.
25          41.     The civil money penalty paid under this Order will be deposited in the
26    Civil Penalty Fund of the Bureau as required by section 1017(d) of the CFPA,
27
                                            16
28                   [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-2 Filed 07/31/20 Page 17 of 35 Page ID
                                       #:5400


 1    12 U.S.C. § 5497(d).
 2                                             VII
 3                       Order to Pay Civil Money Penalties to the States
 4    It is FURTHER ORDERED that:
 5            42.   Settling Defendant is liable to pay civil penalties in this Enforcement
 6    Action under Minn. Stat. § 8.31 in the total amount of $5,000 to the State of
 7    Minnesota, as provided in Paragraph 85.
 8            43.   The Minnesota Attorney General will remit these funds to the general
 9    fund of the State of Minnesota pursuant to Minn. Stat. §§ 8.31 and 16A.151.
10            44.   Settling Defendant is liable to pay civil penalties in this Enforcement
11    Action under N.C. Gen. Stat. § 75-15.2 in the total amount of $5,000 to the State of
12    North Carolina, as provided in Paragraph 85.
13            45.   Settling Defendant is liable to pay civil penalties in this Enforcement
14    Action under California Business and Professions Code section 17206 in the total
15    amount of $5,000 to the People of the State of California, as provided in Paragraph
16    85.
17                                             VIII
18          Misrepresentation or Omission Regarding Financial Condition or Non-
19             Compliance with Order to Pay Redress or Civil Money Penalty
20    It is FURTHER ORDERED that:
21            46.   The suspension of the monetary judgment entered in Section V of this
22    Order is expressly premised on the truthfulness, accuracy, and completeness of
23    Settling Defendant’s and Settling Relief Defendant’s sworn financial statements
24    and supporting documents, which Settling Defendant and Settling Relief
25    Defendant assert are truthful, accurate, and complete, and which include:
26                  a.      Financial Statement of Tuong Nguyen, including all
27
                                            17
28                   [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-2 Filed 07/31/20 Page 18 of 35 Page ID
                                       #:5401


 1                 attachments, signed on July 30, 2020, and submitted to the Bureau on
 2                 or about July 30, 2020; and
 3                 b.    Financial Statement of TN Accounting Inc., including all
 4                 attachments, signed on October 31, 2019, and submitted to the Bureau
 5                 on or about November 5, 2019, and supplemented on November 7,
 6                 2019, December 19, 2019, July 14, 2020, and July 30, 2020.
 7          47.    If upon motion by any Plaintiff, the Court determines that Settling
 8    Defendant or Settling Relief Defendant has failed to disclose any material Asset or
 9    that any of their financial statements contain any material misrepresentation or
10    omission, including materially misstating the value of any Asset, the Court shall
11    terminate the suspension of the monetary judgment for that Settling Defendant or
12    Settling Relief Defendant entered in Section V and without further adjudication,
13    shall reinstate the judgment entered in Section V of this Order and the full
14    judgment set forth in that Section with respect to that Settling Defendant or
15    Settling Relief Defendant shall be immediately due and payable, less any amounts
16    paid to the Bureau under Section V of this Order by that Settling Defendant or
17    Settling Relief Defendant.
18          48.    If the Court terminates the suspension of the monetary judgment
19    under this Section, the Bureau will be entitled to interest on the judgment,
20    computed from the date of entry of this Order, at the rate prescribed by 28 U.S.C.
21    § 1961, as amended, on any outstanding amounts not paid.
22          49.    Provided, however, that in all other respects this Order shall remain in
23    full force and effect unless otherwise ordered by the Court; and, provided further,
24    that proceedings instituted under this Section would be in addition to, and not in
25    lieu of any other civil or criminal remedies as may be provided by law, including
26    any other proceedings that Plaintiffs may initiate to enforce this Order.
27
                                           18
28                  [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-2 Filed 07/31/20 Page 19 of 35 Page ID
                                       #:5402


 1                                              IX
 2                             Additional Monetary Provisions
 3    It is FURTHER ORDERED that:
 4          50.    In the event of any default on Settling Defendant’s and Settling Relief
 5    Defendant’s obligations to make payment under this Order, interest, computed
 6    under 28 U.S.C. § 1961, as amended, will accrue on any outstanding amounts not
 7    paid from the date of default to the date of payment, and will immediately become
 8    due and payable by the defaulting Settling Defendant or Settling Relief Defendant.
 9          51.    Settling Defendant and Settling Relief Defendant relinquish all
10    dominion, control, and title to the funds and all other Assets transferred or paid
11    under this Order to the fullest extent permitted by law and no part of the funds or
12    other Assets may be returned to Settling Defendant or Settling Relief Defendant.
13          52.    The facts alleged in the Amended Complaint will be taken as true and
14    given collateral estoppel effect, without further proof, in any proceeding based on
15    the entry of the Order, or in any subsequent civil litigation by or on behalf of the
16    Plaintiffs, including in a proceeding to enforce their rights to any payment or
17    monetary judgment under this Order, such as a non-dischargeability complaint in
18    any bankruptcy case.
19          53.    The facts alleged in the Amended Complaint establish all elements
20    necessary to sustain an action by the Plaintiffs under section 523(a)(2)(A) of the
21    Bankruptcy Code, 11 U.S.C. § 523(a)(2)(A), and for such purposes this Order will
22    have collateral estoppel effect against Settling Defendant and Settling Relief
23    Defendant, even in such Defendant’s capacity as debtor-in-possession.
24          54.    Under 31 U.S.C. § 7701, Settling Defendant and Settling Relief
25    Defendant, unless they already have done so, must furnish to Plaintiffs any
26    taxpayer-identifying numbers associated with them or their Assets, which may be
27
                                           19
28                  [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-2 Filed 07/31/20 Page 20 of 35 Page ID
                                       #:5403


 1    used for purposes of collecting and reporting on any delinquent amount arising out
 2    of this Order.
 3          55.    Within 30 days of the entry of a final judgment, order, or settlement in
 4    a Related Consumer Action, Settling Defendant and Settling Relief Defendant
 5    must notify the Enforcement Director of the final judgment, order, or settlement in
 6    writing. That notification must indicate the amount of redress, if any, that the
 7    Settling Defendant or Settling Relief Defendant paid or is required to pay to
 8    consumers and describe the consumers or classes of consumers to whom that
 9    redress has been or will be paid. To preserve the deterrent effect of the civil money
10    penalty in any Related Consumer Action, Settling Defendant and Settling Relief
11    Defendant may not argue that they are entitled to, nor may Settling Defendant or
12    Settling Relief Defendant benefit by, any offset or reduction of any monetary
13    remedies imposed in the Related Consumer Action because of the civil money
14    penalty paid in this action or because of any payment that the Bureau makes from
15    the Civil Penalty Fund. If the court in any Related Consumer Action offsets or
16    otherwise reduces the amount of compensatory monetary remedies imposed
17    against Settling Defendant or Settling Relief Defendant based on the civil money
18    penalty paid in this action or based on any payment that the Bureau makes from the
19    Civil Penalty Fund, the Settling Defendant or Settling Relief Defendant must,
20    within 30 days after entry of a final order granting such offset or reduction, notify
21    the Bureau and pay the amount of the offset or reduction to the U.S. Treasury.
22    Such a payment will not be considered an additional civil money penalty and will
23    not change the amount of the civil money penalty imposed in this action.
24          56.    Upon written request, any consumer reporting agency may furnish
25    consumer reports to any Plaintiff concerning Settling Defendant under section
26    604(a)(1) of the Fair Credit Reporting Act, 15 U.S.C.§ 1681b(a)(1), which may be
27
                                              20
28                     [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-2 Filed 07/31/20 Page 21 of 35 Page ID
                                       #:5404


 1    used for purposes of collecting and reporting on any delinquent amount arising out
 2    of this Order.
 3          57.    Settling Defendant must treat all civil money penalties paid under this
 4    Order as a penalty paid to the government for all purposes. Regardless of how such
 5    funds are used, Settling Defendant may not:
 6                 a.      claim, assert, or apply for a tax deduction, tax credit, or any
 7                 other tax benefit for any civil money penalty paid under this Order; or
 8                 b.      seek or accept, directly or indirectly, reimbursement or
 9                 indemnification from any source, including but not limited to payment
10                 made under any insurance policy, with regard to any civil money
11                 penalty paid under this Order.
12          58.    Settling Defendant agrees that the civil penalties imposed by the
13    Order under Sections VI and VII represent penalties paid to the Bureau and the
14    States, respectively, not compensation for actual pecuniary loss, and, thus, as to the
15    Settling Defendant, are not subject to discharge under the Bankruptcy Code under
16    11 U.S.C. § 523(a)(7).
17                                               X
18                                    Lifting of Asset Freeze
19    It is FURTHER ORDERED that:
20          59.    The freeze on the Assets of Settling Defendant and Settling Relief
21    Defendant is modified to permit the payments and other transfers of Assets
22    identified in Sections V, VI, VII and IX of this Order. Upon completion of all
23    payments and other obligations identified in Sections V, VI, VII and IX of this
24    Order, the freeze of the Settling Defendant’s and Settling Relief Defendant’s
25    Assets pursuant to the Preliminary Injunction entered on November 15, 2019 (ECF
26    103), shall be dissolved.
27
                                              21
28                     [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-2 Filed 07/31/20 Page 22 of 35 Page ID
                                       #:5405


 1                              COMPLIANCE PROVISIONS
 2                                              XI
 3                                  Reporting Requirements
 4    It is FURTHER ORDERED that:
 5          60.    Settling Defendant must notify Plaintiffs of any development that may
 6    affect compliance obligations arising under this Order, including but not limited to,
 7    a dissolution, assignment, sale, merger, or other action that would result in the
 8    emergence of a successor company; the creation or dissolution of a subsidiary,
 9    parent, or affiliate that engages in any acts or practices subject to this Order; the
10    filing of any bankruptcy or insolvency proceeding by or against Settling
11    Defendant; or a change in Settling Defendant’s name or address. Settling
12    Defendant must provide this notice at least 30 days before the development or as
13    soon as practicable after learning about the development, whichever is sooner.
14          61.    Within 7 days of the Effective Date, Settling Defendant must:
15                 a.     designate at least one telephone number and email, physical,
16                 and postal address as points of contact, which Plaintiffs may use to
17                 communicate with Settling Defendant;
18                 b.     identify all businesses for which Settling Defendant is the
19                 majority owner, or that such Settling Defendant directly or indirectly
20                 controls, by all of their names, telephone numbers, and physical,
21                 postal, email, and Internet addresses;
22                 c.     describe the activities of each such business, including the
23                 products and services offered, and the means of advertising,
24                 marketing, and sales;
25                 d.     identify Settling Defendant’s telephone numbers and all email,
26                 Internet, physical, and postal addresses, including all residences; and
27
                                           22
28                  [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-2 Filed 07/31/20 Page 23 of 35 Page ID
                                       #:5406


 1                e.     describe in detail Settling Defendant’s involvement in any
 2                business for which he performs services in any capacity or which he
 3                wholly or partially owns, including his title, role, responsibilities,
 4                participation, authority, control, and ownership.
 5          62.   Settling Defendant must report any change in the information required
 6    to be submitted under Paragraph 61 above at least 30 days before the change or as
 7    soon as practicable after learning about the change, whichever is sooner.
 8          63.   Within 90 days of the Effective Date, and again one year after the
 9    Effective Date, Settling Defendant must submit to the Enforcement Director an
10    accurate written compliance progress report sworn to under penalty of perjury
11    (Compliance Report), which, at a minimum:
12                a.     lists each applicable paragraph and subparagraph of this Order
13                and describes in detail the manner and form in which Settling
14                Defendant has complied with each such paragraph and subparagraph
15                of this Order; and
16                b.     attaches a copy of each Order Acknowledgment obtained under
17                Section XII, unless previously submitted to the Bureau.
18                                            XII
19                       Order Distribution and Acknowledgment
20    It is FURTHER ORDERED that:
21          64.   Within 7 days of the Effective Date, Settling Defendant must submit
22    to the Enforcement Director an acknowledgment of receipt of this Order, sworn
23    under penalty of perjury.
24          65.   Within 30 days of the Effective Date, Settling Defendant, for any
25    business for which he is the majority owner or which he directly or indirectly
26    controls, must deliver a copy of this Order to each of its board members and
27
                                           23
28                  [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-2 Filed 07/31/20 Page 24 of 35 Page ID
                                       #:5407


 1    executive officers, as well as to any managers, employees, Service Providers, or
 2    other agents and representatives who have responsibilities related to the subject
 3    matter of the Order.
 4          66.    For 5 years from the Effective Date, Settling Defendant, for any
 5    business for which he is the majority owner or which he directly or indirectly
 6    controls, must deliver a copy of this Order to any business entity resulting from
 7    any change in structure referred to in Section XI, any future board members and
 8    executive officers, as well as to any managers, employees, Service Providers, or
 9    other agents and representatives who will have responsibilities related to the
10    subject matter of the Order before they assume their responsibilities.
11          67.    Settling Defendant must secure a signed and dated statement
12    acknowledging receipt of a copy of this Order, ensuring that any electronic
13    signatures comply with the requirements of the E-Sign Act, 15 U.S.C. § 7001 et
14    seq., within 30 days of delivery, from all Persons receiving a copy of this Order
15    under this Section.
16          68.    Within 90 days of the Effective Date, Settling Defendant must provide
17    the Bureau with a list of all persons and their titles to whom this Order was
18    delivered through that date under Paragraphs 65-66 and a copy of all signed and
19    dated statements acknowledging receipt of this Order under Paragraph 67.
20                                            XIII
21                                      Recordkeeping
22    It is FURTHER ORDERED that:
23          69.    Settling Defendant must create, for at least 10 years from the Effective
24    Date, the following business records for any business for which the Settling
25    Defendant, individually or collectively with any other Defendant, is a majority
26    owner or which Settling Defendant directly or indirectly controls: all documents
27
                                           24
28                  [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-2 Filed 07/31/20 Page 25 of 35 Page ID
                                       #:5408


 1    and records necessary to demonstrate full compliance with each provision of this
 2    Order, including all submissions to any Plaintiff. Settling Defendant must retain
 3    these documents for at least 10 years after creation and make them available to
 4    Plaintiffs upon any Plaintiff’s request.
 5          70.    Settling Defendant must maintain, for at least 10 years from the
 6    Effective Date or 5 years after creation, whichever is longer:
 7                 a.     copies of all sales scripts; training materials; advertisements;
 8                 websites; and other marketing materials, including any such materials
 9                 used by a third party on Settling Defendant’s behalf, relating to any
10                 Consumer Financial Product or Service;
11                 b.     for each individual Affected Consumer and his or her
12                 enrollment in that Consumer Financial Product or Service: the
13                 consumer’s name, address, phone number, email address; amount
14                 paid, quantity of Consumer Financial Products or Services purchased,
15                 description of the Consumer Financial Product or Service purchased,
16                 the date on which the Consumer Financial Product or Service was
17                 purchased, a copy of any promotional or welcome materials provided,
18                 and, if applicable, the date and reason the consumer left the program;
19                 c.     for all Consumer Financial Products or Services, accounting
20                 records showing the gross and net revenues generated by the
21                 Consumer Financial Product or Service;
22                 d.     all consumer complaints and refund requests (whether received
23                 directly or indirectly, such as through a third party) relating to a
24                 Consumer Financial Product or Service, and any responses to those
25                 complaints or requests;
26                 e.     records showing, for each employee providing services related
27
                                           25
28                  [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-2 Filed 07/31/20 Page 26 of 35 Page ID
                                       #:5409


 1                 to a Consumer Financial Product or Service, that person’s name,
 2                 telephone number, email, physical, and postal address, job title or
 3                 position, dates of service, and, if applicable, the reason for
 4                 termination; and
 5                 f.    records showing, for each Service Provider providing services
 6                 related to a Consumer Financial Product or Service, the name of a
 7                 point of contact, and that Person’s telephone number, email, physical,
 8                 and postal address, job title or position, dates of service, and, if
 9                 applicable, the reason for termination.
10          71.    Settling Defendant must make these materials available to Plaintiffs
11    upon any Plaintiff’s request.
12                                             XIV
13                                           Notices
14    It is FURTHER ORDERED that:
15          72.    Unless otherwise directed in writing by the Bureau, Settling
16    Defendant and Settling Relief Defendant must provide all submissions, requests,
17    communications, or other documents relating to this Order in writing, with the
18    subject line, “CFPB, et al., v. CAC, et al., Case No. 8:19-cv-01998-MWF-KS” and
19    send them by overnight courier or first-class mail to the below address and
20    contemporaneously by email to Enforcement_Compliance@cfpb.gov:
21                 Assistant Director for Enforcement
22                 Bureau of Consumer Financial Protection
23                 ATTENTION: Office of Enforcement
24                 1700 G Street, N.W.
25                 Washington, D.C. 20552
26          73.    Unless otherwise directed by a representative of the State of
27
                                           26
28                  [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-2 Filed 07/31/20 Page 27 of 35 Page ID
                                       #:5410


 1    Minnesota in writing, all submissions to the State of Minnesota pursuant to this
 2    Order must be sent by overnight courier or first-class mail to the below address and
 3    contemporaneously by email to evan.romanoff@ag.state.mn.us:
 4                 Evan Romanoff, Assistant Attorney General
 5                 Office of the Minnesota Attorney General
 6                 445 Minnesota Street, Suite 1200
 7                 St. Paul, Minnesota 55101
 8          74.    Unless otherwise directed by a representative of the State of North
 9    Carolina in writing, all submissions to the State of North Carolina pursuant to this
10    Order must be sent by overnight courier or first-class mail to the below address and
11    contemporaneously by email to lweaver@ncdoj.gov:
12                 M. Lynne Weaver, Special Deputy Attorney General
13                 North Carolina Department of Justice
14                 114 W. Edenton Street
15                 Raleigh, North Carolina 27603
16          75.    Unless otherwise directed by the State of California in writing, all
17    submissions to the State of California pursuant to this Order must be sent by
18    overnight courier or first-class mail to the below address and contemporaneously
19    by email to christina.tusan@lacity.org:
20                 Christina Tusan
21                 Supervising Deputy City Attorney
22                 Los Angeles City Attorney’s Office
23                 200 N. Main Street, 5th Floor
24                 Los Angeles, CA 90012
25          76.    The Enforcement Director may, in his or her discretion, modify any
26    non-material requirements of this Order (e.g., reasonable extensions of time and
27
                                           27
28                  [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-2 Filed 07/31/20 Page 28 of 35 Page ID
                                       #:5411


 1    changes to reporting requirements) if he or she determines good cause justifies the
 2    modification. Any such modification by the Enforcement Director must be in
 3    writing.
 4                                             XV
 5                                  Cooperation with Plaintiffs
 6    It is FURTHER ORDERED that:
 7          77.    Settling Defendant must cooperate fully with Plaintiffs in this matter
 8    and in any investigation or litigation related to or associated with the conduct
 9    described in the Amended Complaint, including related to the Bankruptcy
10    Proceeding. Settling Defendant must provide truthful and complete information,
11    evidence, and testimony. Settling Defendant must appear for interviews, discovery,
12    hearings, trials, and any other proceedings that any Plaintiff may reasonably
13    request upon 10 days written notice, or other reasonable notice, at such places and
14    times as Plaintiff may designate, without the service of compulsory process.
15          78.    Settling Defendant and Settling Relief Defendant must cooperate fully
16    to help Plaintiffs determine the identity, location, and contact information of any
17    Defendant and any Person who might have contact information for any Defendant.
18    Settling Defendant and Settling Relief Defendant must provide such information in
19    their or their agents’ possession or control within 14 days of receiving a written
20    request from any Plaintiff.
21          79.    Settling Defendant and Settling Relief Defendant must cooperate fully
22    to help Plaintiffs determine the identity and location of, and the amount of injury
23    sustained by, each Affected Consumer. Settling Defendant and Settling Relief
24

25

26

27
                                           28
28                  [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-2 Filed 07/31/20 Page 29 of 35 Page ID
                                       #:5412


 1    Defendant must provide such information in their or their agents’ possession or
 2    control within 14 days of receiving a written request from any Plaintiff.
 3                                             XVI
 4                                  Compliance Monitoring
 5    It is FURTHER ORDERED that, to monitor Settling Defendant’s and Settling
 6    Relief Defendant’s compliance with this Order, including the financial
 7    representations upon which part of the judgment was suspended:
 8          80.    Within 14 days of receipt of a written request from any Plaintiff,
 9    Settling Defendant or Settling Relief Defendant must submit additional
10    Compliance Reports or other requested information, which must be made under
11    penalty of perjury; provide sworn testimony; or produce documents.
12          81.    For purposes of this Section, Plaintiffs may communicate directly
13    with Settling Defendant or Settling Relief Defendant, unless the Settling Defendant
14    or Settling Relief Defendant retains counsel related to these communications.
15          82.    Settling Defendant and Settling Relief Defendant must permit
16    Plaintiffs’ representatives to interview any employee or other Person affiliated with
17    Settling Defendant who has agreed to such an interview. The Person interviewed
18    may have counsel present. Nothing in this Order will limit the Bureau’s lawful use
19    of civil investigative demands under 12 C.F.R. § 1080.6 or any Plaintiff’s use of
20    other compulsory process.
21          83.    Plaintiffs are authorized by this Order to use all other lawful means,
22    including posing, through representatives, as consumers, suppliers, or other
23    individuals or entities, to the Settling Defendant or any individual or entity
24    affiliated with Settling Defendant, without the necessity of identification or prior
25    notice, and may record any communications that occur in the course of such
26    contacts.
27
                                           29
28                  [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-2 Filed 07/31/20 Page 30 of 35 Page ID
                                       #:5413


 1                                             XVII
 2                                         Receivership
 3    It is FURTHER ORDERED that:
 4             84.   The receivership imposed by this Court shall continue in the manner
 5    set forth in the Preliminary Injunction issued on November 15, 2019 (ECF 103), as
 6    to all Defendants and Relief Defendants, except as modified by this Section and
 7    Section X, and the Receiver shall continue to have the full powers of an equity
 8    receiver, as an agent of the Court, pursuant to Sections XIV and XV of the
 9    Preliminary Injunction, which shall remain in effect until further order of the
10    Court.
11             85.   Within 14 days of liquidating Settling Defendant’s Assets transferred
12    pursuant to Paragraph 31, the Receiver shall transfer $5,000 to the State of
13    Minnesota, $5,000 to the North Carolina Attorney General, and $5,000 to the
14    People of the State of California from the Settling Defendant’s Assets maintained
15    in the Receiver’s account. These transfers shall be made to satisfy the civil money
16    penalties to each State as set forth in Section VII.
17             86.   The Receiver shall promptly take all steps necessary to liquidate the
18    Settling Defendant’s and Settling Relief Defendant’s Assets using any
19    commercially reasonable means, including auction and/or private sale, and all such
20    sales shall be deemed authorized and approved under 28 U.S.C. § 2004 without
21    further notice, hearing, or court order. After such liquidation, the Receiver shall
22    remit the net proceeds to the Bureau or its designated representative as payment
23    toward the monetary judgments entered against Settling Relief Defendant and
24    Settling Relief Defendant within 21 days of each such sale or liquidation, subject
25    to Paragraph 85.
26

27
                                             30
28                    [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-2 Filed 07/31/20 Page 31 of 35 Page ID
                                       #:5414


 1             87.   The Receiver and his representatives shall continue to be entitled to
 2    reasonable compensation for the performance of their duties pursuant to this Order
 3    from the Assets of the Receivership Defendants. The Receiver and his
 4    representatives shall not increase their hourly rates without prior approval of the
 5    Court.
 6                                             XVIII
 7                                   Retention of Jurisdiction
 8    It is FURTHER ORDERED that:
 9             88.   The Court will retain jurisdiction of this matter for the purpose of
10    enforcing this Order.
11    It is SO ORDERED, this day of , 2020.
12

13                                             ____________________________
14                                             The Honorable Michael W. Fitzgerald
15                                             United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27
                                             31
28                    [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER
Case 8:19-cv-01998-MWF-KS Document 179-2 Filed 07/31/20 Page 32 of 35 Page ID
                                  #:5415




                        ATTACHMENT A




                                            Attachment A to [Proposed] Order
Case 8:19-cv-01998-MWF-KS Document 179-2 Filed 07/31/20 Page 33 of 35 Page ID
                                  #:5416



       List of Assets Transferred Pursuant to Paragraph 30 of the Order

 Any and all Assets at the following financial institutions and in the following
 accounts:

    1. Charles Schwab & Co., Inc. and Charles Schwab Bank:
          a. account number ending in 7450 in the name of Tuong Nguyen;
    2. JP Morgan Chase Bank, N.A.:
          a. account number ending in 7163 in the name of TN Accounting Inc.;
    3. Preferred Bank:
          a. account number ending in 1184 in the name of Tuong T. Nguyen or
             Thi My Tien Nguyen;
    4. Wells Fargo Bank, N.A.:
          a. account number ending in 0206 in the name of Mytien T. Nguyen or
             Tuong Nguyen; and
          b. account number ending in 9982 in the name of Mytien T. Nguyen or
             Tuong Nguyen.




                                                  Attachment A to [Proposed] Order
Case 8:19-cv-01998-MWF-KS Document 179-2 Filed 07/31/20 Page 34 of 35 Page ID
                                  #:5417




                        ATTACHMENT B




                                            Attachment B to [Proposed] Order
Case 8:19-cv-01998-MWF-KS Document 179-2 Filed 07/31/20 Page 35 of 35 Page ID
                                  #:5418



     List of Assets Transferred Pursuant to Paragraphs 30-31 of the Order

    1.      The following vehicle and, for the vehicle, the certificate of title and all
            documents evidencing purchase and ownership:

            a. 2018 Tesla Model 3, VIN ending in 3912, in the name of Tuong
               Nguyen.

    2.      The following Assets and, for each Asset, all documents evidencing
            purchase and ownership, including all original packaging:

            a. All Assets identified at item nos. 20 and 23 on the Financial
               Statement of Tuong Nguyen, including all attachments, signed on
               July 30, 2020, and submitted to the Bureau on or about July 30, 2020,
               including the following items:
                  i. Chanel J12 watch;
                  ii. 8.26 Bitcoin, 10.9 Ethereum, 1.39 Bitcoin, and 1.28 Bitcoin
                      Cash.

         Provided that the following Assets shall be released to Mr. Nguyen: all
         Assets not identified above or on Attachment A that are listed at item nos.
         10, 12, 20, 21, and 23 of the above-referenced Financial Disclosure.

            b. All Assets identified at item no. 23 on the Financial Statement of TN
               Accounting Inc., including all attachments, signed on October 31,
               2019, and submitted to the Bureau on or about November 5, 2019, and
               resubmitted and supplemented on November 7, 2019, December 19,
               2019, July 14, 2020, and July 30, 2020:
                  i. Rolex Datejust Watch, serial number 930002E7, acquisition
                     cost $10,400.

         Provided that the following Assets shall be released to TN Accounting Inc.:
         all electronics as identified on the above-referenced Financial Statement.




                                                     Attachment B to [Proposed] Order
